Citation Nr: 0111287	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-07 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for major depression


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1980.

This matter comes to the Board of Veterans Appeals (Board) 
from a January 2000 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for major depression.  

In the statement of the case issued in February 2000, the RO 
addressed the issue of entitlement to an increased rating for 
hearing loss.  In addition, the RO issued a statement of the 
case in April 2000 that addressed the issue of entitlement to 
service connection for asthma.  Since a substantive appeal 
concerning either of these issues is not of record, this 
decision is limited to the issue set forth on the preceding 
page.


REMAND

The veteran asserts that service connection is warranted for 
major depression.  During the videoconference hearing before 
the undersigned in August 2000, the veteran testified that he 
had received treatment from medical providers in Germany for 
psychiatric symptoms while in service.  He acknowledged that 
he had unsuccessfully attempted to obtain these records.  The 
service medical records reflect that he was treated for acute 
anxiety/depression.  He also reported that he sought 
treatment for psychiatric complaints approximately six months 
following his discharge from service.  He related that he was 
treated at the Mainland Center Hospital in Texas City, Texas 
at that time.  He also reported more recent treatment at the 
University of Texas Medical Branch Hospital in Galveston, 
Texas.  In addition, he stated that he had been evaluated by 
private mental health professionals when he filed a claim for 
Social Security benefits.  Finally, he related that he had 
been seen in 2000 at the Department of Veterans Affairs (VA) 
Medical Center in Houston.  It does not appear that the RO 
has attempted to obtain these records.

In a statement received in January 2000, Waheed Hague, M.D., 
of the University Psychiatric Center, related that he had 
seen the veteran for a psychiatric consultation at the 
request of his primary care provider, Dr. Zaumbrecher.  The 
diagnosis was major depression, severe, recurrent, in a 
patient with multiple chronic medical problems.  He 
prescribed medication and psychotherapy.  The physician noted 
that the veteran was complying with the treatment 
recommendations.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who treated the veteran 
for psychiatric complaints since his 
discharge from service.  The RO should 
specifically request that the veteran 
provide the necessary information for 
Drs. Zaumbrecher and Hague, the Mainland 
Center Hospital in Texas City, Texas (for 
records from early 1981), and from 
University of Texas Medical Branch 
Hospital in Galveston, Texas.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The psychiatrist is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any current 
psychiatric disability is related to the 
symptoms the veteran experienced during 
service.  The rationale for any opinion 
expressed should be set forth.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





